Holderman, J. This matter involves a claim filed by Griffin Electric, Inc. against the State of Illinois for services allegedly rendered to the State at Dickson Mounds Museum near Lewiston, Illinois. Claim is in the amount of $554.17. A transcript of the record consists of testimony by one individual, the entire transcript being twenty pages long. The record discloses that on or about June 29, 1978, Claimant received a call from the manager of Dickson Mounds Museum to come to the museum to do certain electrical repair work. On the same day, Claimant sent two men to the park to do the required electrical work. Thereafter on June 30,1978, one man had to return to the park to complete the work in question. It is Respondent’s contention that they requested the services of one man and that the helper who was brought along on the first day by a Mr. Griffin was not needed to do the work. The only testimony concerning the necessity of the helper is by Mr. Griffin himself, an employee of Griffin Electric, Inc., who testified that it is the custom of the electric company to send two men out on a call to ascertain the difficulty and make the necessary repairs. He further testified that in this case the repairs that were made could not have been made by one man and that the bill for the helper was necessary and jusified. This evidence is not rebutted in any manner, shape or form by Respondent. An award is hereby entered in favor of Claimant in the amount of $554.17.